          Case 2:19-cv-01422-APG-NJK Document 19 Filed 12/17/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CHRISTOPHER BUSBY,                                     Case No.: 2:19-cv-01422-APG-NJK

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 18]
 6 LORA CODY and LVMPD,

 7          Defendants

 8         On November 24, 2020, Magistrate Judge Koppe recommended that I dismiss plaintiff

 9 Christopher Busby’s second amended complaint with prejudice. ECF No. 18. Busby did not file

10 an objection. Thus, I am not obligated to conduct a de novo review of the report and

11 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

17 (ECF No. 18) is accepted and plaintiff Christopher Busby’s second amended complaint (ECF

18 No. 17) is DISMISSED with prejudice. The clerk of court is instructed to close this case.

19         DATED this 17th day of December, 2020.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
